Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 1 of 40




                      EXHIBIT 10
    Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 2 of 40




                                      Dated 21 December 1995
As amended by an Agreement dated 2 April 1998 pursuant to Special Resolutions passed on 13 February
                                   1998 and 16 February 1998

            As amended pursuant to Special Resolutions dated 14 April 2005 and 29 April 2005

    As amended by an agreement dated 18 December 2009 in respect of certain formal or technical
amendments pursuant to Clause 17.7 hereof and following amendments to the constitutional documents
of Rio Tinto Limited and Rio Tinto plc approved by Special Resolutions dated 15 April 2009 and 20 April
                                                 2009




                                       RIO TINTO LIMITED
                                                  and

                                          RIO TINTO PLC




                         DLC MERGER SHARING AGREEMENT




Linklaters

One Silk Street
London EC2Y 8HQ




Telephone (44-20) 7456 2000
Facsimile (44-20) 7456 2222
Ref JAGI/IAH
      Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 3 of 40




This Agreement is made on 21 December 1995 between:

(1)       Rio Tinto Limited (ACN 004 458 404), formerly CRA Limited 1, a company incorporated in
          Victoria, Australia whose registered office is at Level 33, 120 Collins Street, Melbourne,
          3000, Victoria, Australia (“RTL”); and

(2)       Rio Tinto plc, formerly The RTZ Corporation plc1, a company incorporated in England with
          registered number 719885 whose registered office is at 2 Eastbourne Terrace, London W2
          6LG, England (“RTP”).

Whereas:

(A)       Following announcements made on 9 October 1995, RTL and RTP entered into an
          Implementation Agreement on 3 November 1995 pursuant to which RTL and RTP have
          agreed to do certain acts and things to implement the DLC Merger of RTL and RTP.

(B)       RTL Shareholder SVC has agreed to exercise the voting rights attached to the RTP Special
          Voting Share in accordance with the RTL Shareholder Voting Agreement and RTP
          Shareholder SVC and RTAH have agreed that RTAH shall procure that Tinto Holdings
          Australia Pty Limited shall vote any RTL Ordinary Shares it holds and that RTP
          Shareholder SVC shall vote the RTL Special Voting Share in accordance with the RTP
          Shareholder Voting Agreement.

(C)       RTL and RTP wish to agree upon the terms of the ongoing relationship between them
          following the DLC Merger, including the implementation of the principles relating to
          distributions to be made by RTL and RTP in accordance with Schedules 1 and 2 to this
          Agreement.


1         Interpretation
The headings shall not affect the interpretation of this Agreement, and in this Agreement, unless
the context otherwise requires:


1.1       Definitions
“Aggregate Publicly-held Ordinary Shares” means all of the Publicly-held RTL Ordinary Shares
and all of the Publicly-held RTP Ordinary Shares from time to time;

“Applicable Exchange Rate” means, in relation to any proposed dividend or other distribution by
RTL or RTP, the closing mid-point spot Australian dollar-sterling exchange rate on the Business
Day before the Dividend Determination Date relating to the dividends or other distributions to be
paid or made by RTL and RTP (as shown in the London Edition of the Financial Times, or such
other point of reference as the parties shall agree), or such other spot Australian dollar-sterling
exchange rate or average Australian dollar-sterling exchange rate as at such other date (or over
such period) before a Dividend Determination Date as the Board of RTL and the Board of RTP
shall agree;

“Applicable Regulation” means, in the case of RTL, applicable Australian law and regulations
(including listing rules) and, in the case of RTP, applicable English law and regulations (including



1
    The RTZ Corporation PLC changed its name to Rio Tinto plc and CRA Limited changed its name to Rio Tinto Limited in
    each case with effect from 2 June 1997.




AXXXXXXXX/2.1/09 Mar 2010
                                                          1
    Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 4 of 40




listing rules and guidelines with which companies listed on the London Stock Exchange
customarily comply), in each case for the time being in force and taking account of all waivers or
variations from time to time applicable (in particular situations or generally) to RTL or, as the case
may be, RTP;

“Associate” has the meaning given to it in Section 9 of the Corporations Act (as amended from
time to time);

“Associated Tax Credit” means, in relation to any dividend or other distribution payable or
proposed to be paid by either RTL or RTP, the amount of any imputed or associated tax credit or
rebate or exemption (or the value of any other similar associated tax benefit including but not
limited to Australian Franking Credits) which would be available to a shareholder receiving or
entitled to receive the dividend together with the amount of any credit or benefit in respect of any
tax required to be deducted or withheld from the dividend or other distribution by or on behalf of
the paying company;

“Australian dollars” means the lawful currency from time to time of Australia;

“Australian Franking Credits” means the franking rebate which certain non-corporate Australian
resident recipients of franked dividends or other distributions paid by RTL may be entitled to claim
pursuant to Part IIIAA of the Income Tax Assessment Act 1936 of Australia, as amended or re-
enacted from time to time;

“Australian Securities Exchange” means ASX Limited (ACN 008 624 691) or any successor to
that body;

“Board” means the Board of RTL or the Board of RTP as the case may require;

“Board of RTL” means the board of directors of RTL (or a duly appointed committee of that board)
from time to time;

“Board of RTP” means the board of directors of RTP (or a duly appointed committee of that board)
from time to time;

“Business Day” means a day on which banks are ordinarily open for business in both London and
Melbourne, excluding Saturdays and Sundays;

“Class Rights Action” means any of the actions listed in Clause 5.1;

“Companies Act Subsidiary” has the meaning ascribed to the term “subsidiary” in Section 1159
of the Companies Act 2006 and shall mean when used in reference to a company any subsidiary
of that company from time to time;

“Completion” means the time at which the steps set out in Clause 5 of the Implementation
Agreement have been completed;

“Corporations Act” means the Corporations Act 2001 (Commonwealth of Australia) and includes
a reference to the Corporations Regulations made under that Act;

“Corporations Act Subsidiary” has the meaning given to “subsidiary” in Section 9 of the
Corporations Act and when used in relation to a body corporate means any subsidiary of that body
corporate from time to time;

“Current Market Price” has the meaning given to it in paragraph 5.1.6 of Schedule 2;




AXXXXXXXX/2.1/09 Mar 2010
                                                  2
    Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 5 of 40




“Dividend Determination Date” means the date on which the Board of RTL and the Board of RTP
resolve to pay any dividend or to make any other distribution (or if they resolve on different dates
to pay or make parallel dividends or other distributions, the later of those dates);

“DLC Merger” means the merger of RTL and RTP so that, inter alia, RTL and RTP have a unified
management structure and so that the businesses of both the RTL Group and the RTP Group are
run on a unified basis;

“Equalisation Fraction” means the Equalisation Ratio expressed as a fraction with the numerator
being the number relating to the RTL Ordinary Shares and the denominator being the number
relating to the RTP Ordinary Shares;

“Equalisation Ratio” means the ratio of the dividend, capital and voting rights per RTL Ordinary
Share to the dividend, capital and voting rights per RTP Ordinary Share (which shall be 1:1
immediately following the RTL Bonus Issue), which shall be subject to adjustment in accordance
with Clause 5.1.2(d) and paragraph 5 of Schedule 2;

“Equalisation Share” means, in relation to RTL, the RTL Equalisation Share and, in relation to
RTP, the RTP Equalisation Share;

“Financial Period” means a financial year of either RTL or RTP or any other period for which both
of their accounts may by mutual agreement be made up;

“Group” means, in relation to RTL, the RTL Group and, in relation to RTP, the RTP Group as the
context requires;

“Implementation Agreement” means the Agreement headed “DLC Merger Implementation
Agreement” entered into between RTL and RTP on 3 November 1995;

“Intellectual Property” means trade marks, service marks, trade names, business names, logos,
get-up, patents, inventions, registered and unregistered design rights, copyrights, rights of
extraction relating to databases, and all other similar proprietary rights which may subsist in any
part of the world, including, where such rights are obtained or enhanced by registration, any
registration of such rights and applications and rights to apply for such registrations;

“Joint Decision” means the approval of any Joint Decision Matter in accordance with Clause 6;

“Joint Decision Matter” means any of the matters listed in Clause 6.1;

“Limiting Restriction” has the meaning given to it in Clause 5.1.1;

“Liquidation Exchange Rate” means, as at any date, the closing mid-point spot Australian dollar-
sterling exchange rate on the Business Day before such date (as shown in the London Edition of
the Financial Times, or such other point of reference as the auditors of RTL and the liquidators of
RTP or the auditors of RTP and the liquidators of RTL or the liquidators of both RTL and RTP, as
the case may be, may determine or, where Clause 11 applies, as the merchant banks agree or the
third party merchant bank determines);

“London Stock Exchange” means London Stock Exchange plc or any successor to that body;

“Market Value” means, in respect of an issue of a relevant share or security, the weighted average
sale price derived from the Australian Securities Exchange (in the case of RTL) and the middle
market quotation derived from the London Stock Exchange Daily Official List (in the case of RTP)
in each case on the dealing day immediately preceding the date on which any such issue is
publicly announced except that in the case of an allotment of RTP Ordinary Shares pursuant to
Article 128 of the RTP Memorandum and Articles it shall mean the value of an RTP Ordinary



AXXXXXXXX/2.1/09 Mar 2010
                                                 3
    Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 6 of 40




Share as defined in paragraph (D) of that Article and in the case of an allotment of RTL Ordinary
Shares by way of dividend it shall mean the weighted average sale price of an RTL Ordinary Share
derived from the Australian Securities Exchange over the five business days (being trading days of
the Australian Securities Exchange) prior to the books closing date in respect of that dividend;

“Matching Offers” means offers by way of rights either by both RTL and RTP to their respective
holders of Ordinary Shares or by RTL on its own or by RTP on its own to both the holders of RTL
Ordinary Shares and the holders of RTP Ordinary Shares which, so far as is practicable, take
place contemporaneously and which the auditors of RTL have certified do not materially
disadvantage a holder of a RTL Ordinary Share in comparison with a holder of a RTP Ordinary
Share and which the auditors of RTP have certified do not materially disadvantage a holder of a
RTP Ordinary Share in comparison with a holder of an RTL Ordinary Share;

“Net Dividend Amount” means, in relation to either RTL or RTP, the amount of the dividend or
other distribution payable or proposed to be paid or made by the relevant company at any
particular time on its Ordinary Shares, before deduction of any amount in respect of tax required to
be deducted or withheld from the dividend or other distribution by or on behalf of the company
paying or making the same and excluding the amount of any Associated Tax Credit, all such
amounts being expressed in the currency of payment and on a per share basis;

“Ordinary Shares” means, in relation to RTL, the RTL Ordinary Shares and, in relation to RTP, the
RTP Ordinary Shares;

“Publicly-held Ordinary Shares” means, in relation to RTL, Publicly-held RTL Ordinary Shares
and, in relation to RTP, Publicly-held RTP Ordinary Shares;

“Publicly-held RTL Ordinary Shares” means RTL Ordinary Shares the beneficial owners of
which are not members of the RTP Group;

“Publicly-held RTP Ordinary Shares” means RTP Ordinary Shares the beneficial owners of
which are not members of the RTL Group;

 “Publicly-held Shares” means, in relation to RTL, Publicly-held RTL Ordinary Shares and, in
relation to RTP, Publicly-held RTP Ordinary Shares;

“RTAH” means Rio Tinto Australian Holdings Limited, formerly RTZ Australian Holdings Limited, a
company incorporated in England with registered number 464176, whose registered office is at 2
Eastbourne Terrace, London W2 6LG;

“RTL Bonus Issue” means the bonus issue of 7.5 RTL Ordinary Shares for each 100 RTL
Ordinary Shares to take place following Completion;

“RTL Deed Poll Guarantee” means the deed of even date herewith whereby RTL guarantees the
obligations of RTP for the benefit of certain present and future creditors of RTP, as amended from
time to time;

“RTL Entrenched Provision” has the meaning given to it in the RTL Memorandum and Articles;

“RTL Equalisation Share” means the equalisation share in RTL;

“RTL Group” means RTL and its Subsidiaries from time to time and a member of the RTL Group
means any one of them;

“RTL Memorandum and Articles” means the Memorandum and Articles of Association of RTL
which will be in effect immediately following Completion, as amended from time to time;

“RTL Ordinary Shares” means the issued ordinary shares in RTL from time to time;


AXXXXXXXX/2.1/09 Mar 2010
                                                 4
      Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 7 of 40




“RTL Shareholder SVC” means RTL Shareholder SVC Limited, a company incorporated in
England with registered number 3115178 whose registered office is at Fifth floor, 100 Wood Street,
London EC2V 7EX or such other company as replaces RTL Shareholder SVC Limited pursuant to
the terms of the RTL Shareholder Voting Agreement;

“RTL Shareholder Voting Agreement” means the agreement of even date herewith entered into
between RTL Shareholder SVC, The Law Debenture Trust Corporation p.l.c., RTL and RTP
relating, inter alia, to how the RTP Special Voting Share is to be voted, as amended from time to
time;

“RTL Special Voting Share” means the special voting share in RTL;

“RTP Deed Poll Guarantee” means the deed of even date herewith whereby RTP guarantees the
obligations of RTL for the benefit of certain present and future creditors of RTL, as amended from
time to time;

“RTP Entrenched Provision” has the meaning given to it in the RTP Memorandum and Articles;

“RTP Equalisation Share” means the equalisation share of 10p in RTP;

“RTP Group” means RTP and its Subsidiaries from time to time and a member of the RTP Group
means any one of them;

“RTP Memorandum and Articles” means the Memorandum and Articles of Association of RTP
which will be in effect immediately following Completion, as amended from time to time;

“RTP Ordinary Shares” means the issued ordinary shares of 10p each in RTP from time to time;

“RTP Shareholder SVC” means RTP Shareholder SVC Pty Limited (ACN 070 481 908), a
company incorporated in Victoria, Australia, or such other company as replaces RTP Shareholder
SVC Pty Limited pursuant to the terms of the RTP Shareholder Voting Agreement;

“RTP Shareholder Voting Agreement” means the Agreement of even date herewith entered into
between RTP Shareholder SVC, The Law Debenture Trust Corporation p.l.c., RTP, RTAH and RTL
relating, inter alia, to how the RTL Special Voting Share and the RTL Ordinary Shares held at the
date of this Agreement by Tinto Holdings Australia Pty Limited are to be voted, as amended from
time to time;

“RTP Special Voting Share” means the special voting share of 10p in RTP;

“Special Voting Share” means, in relation to RTP, the RTP Special Voting Share and, in relation to
RTL, the RTL Special Voting Share;

“sterling” means the lawful currency from time to time of the United Kingdom;

“Subsidiary” means, in the case of RTL, a Corporations Act Subsidiary and, in the case of RTP, a
Companies Act Subsidiary.


1.2     This Agreement
References to this Agreement are to this Agreement as amended from time to time and shall
include its Schedules; references to Clauses and Schedules are to Clauses of, and Schedules to,
this Agreement.




AXXXXXXXX/2.1/09 Mar 2010
                                                5
      Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 8 of 40




1.3     Currencies
References in this Agreement to “A$” and “cents” are to Australian dollars and cents and to “£” and
“p” are to pounds sterling and to pence sterling or to such other currencies for the time being of
Australia and the United Kingdom respectively.


1.4     Genders etc.
Words denoting the singular number only shall include the plural number also and vice versa;
words denoting one gender shall include the other genders; and words denoting individuals only
shall include firms and corporations and vice versa.


1.5     Resolutions
References to resolutions of the holders of Publicly-held Shares of either party shall be deemed to
include resolutions of the members or the relevant class of members of the party concerned on
which only holders of Publicly-held Shares have cast their votes or resolutions which would have
been duly passed (or not passed as the case may be) if the votes attaching to the non Publicly-
held Shares had not been cast, and references to votes being disregarded shall be construed
accordingly. References to procedural resolutions comprise all resolutions put to a general
meeting of shareholders which were not included in the notice of such meeting but nevertheless
fall to be considered by that meeting. References to an “equivalent resolution” mean a resolution
considered at the most nearly contemporaneous general meeting of the shareholders of the other
company which bears a close relationship to the relevant resolution being considered at a general
meeting of the shareholders of the first company, so that for example (but without limitation) a
resolution to appoint or remove an individual as a director of RTP, to appoint or remove the
auditors of RTP or to receive and adopt the accounts of RTP would, if no resolution considering
such matters in relation to RTL were put to the RTL general meeting, be the “equivalent resolution”
to a resolution relating to the appointment or removal of the same individual as a director of RTL,
the appointment or removal of the same international firm of auditors as RTL’s auditors or the
receipt or adoption of RTL’s accounts as the case may be and vice versa.


1.6     Rights Issues
References to offers by way of rights include offers which are subject to such exclusions or other
arrangements as the Board of RTL or the Board of RTP, as the case may be, may deem necessary
or expedient in relation to fractional entitlements or legal or practical problems under the laws of,
or the requirements of any recognised regulatory body or any stock exchange in, any territory.


2       Management of the Businesses
Each party will do, and agrees to procure that each of its Subsidiaries will do, all acts and things
which may be necessary or desirable to ensure that the businesses of the RTL Group and the RTP
Group are managed on a unified basis for the benefit of the shareholders of RTL and RTP as a
combined group and that full effect is given to this Agreement.


3       Boards of RTL and RTP
Each party will do all acts and things necessary and within their respective powers to ensure that
the board of directors of RTL and the board of directors of RTP comprise the same individuals.



AXXXXXXXX/2.1/09 Mar 2010
                                                 6
      Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 9 of 40




4       Equalisation of Distributions
The parties will give effect to the provisions of Schedules 1 and 2.


5       Separate Approvals of Class Rights Actions


5.1     Restriction on certain actions
        5.1.1   If either RTL or RTP proposes to take any of the following actions:

                (a)         to offer to the holders of its existing Ordinary Shares generally shares or
                            other securities for subscription or purchase:

                            (i)    by way of rights (otherwise than by Matching Offers), where the
                                   proposed offer (when aggregated with (A) any previous offers by
                                   either company of shares or other securities for cash by way of rights
                                   or otherwise, but not under Matching Offers, (B) any sales, other
                                   than intra RTP Group sales, by a member of the RTP Group of RTL
                                   Ordinary Shares, and (C) any sales, other than intra RTL Group
                                   sales, by a member of the RTL Group of RTP Ordinary Shares, in
                                   each case in the relevant period) exceeds the then most Limiting
                                   Restriction that for the time being would be applicable were shares
                                   or other securities of the relevant description proposed to be offered
                                   in fact offered for cash otherwise than pro-rata by way of rights to
                                   existing shareholders of the relevant class either by RTL or by RTP;
                                   or

                            (ii)   otherwise than by way of rights, at below Market Value; or

                (b)         to do anything, other than actions listed in Clause 5.1.2, 5.1.3 or 5.1.4,
                            which the Board of RTL and the Board of RTP agree (either in a particular
                            case or generally) should be treated as a Class Rights Action under this
                            Clause 5.1.1,

                            each of them agrees with the other that it shall only take such action after it
                            has been approved by:

                            (i)    the consent in writing of the holder of the Special Voting Share in the
                                   company proposing the action, which consent shall only be given
                                   following the passing of an ordinary resolution approving the action
                                   by the holders of Publicly-held Shares of the other company; and

                            (ii)   such ordinary or special resolutions (if any) as are required by
                                   Applicable Regulation of the company proposing to take such action
                                   on which only holders of Publicly-held Shares in that company have
                                   voted.

                In this Clause 5.1.1 the term “Limiting Restriction” refers to the limit (if any) on
                offers for cash (otherwise than pro-rata by way of rights to existing holders of
                Ordinary Shares) of shares or other securities existing under restrictions for the
                time being applicable to RTL or RTP under Applicable Regulation, and for the
                purpose of ascertaining the most Limiting Restriction at any time in any situation:




AXXXXXXXX/2.1/09 Mar 2010
                                                      7
    Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 10 of 40




                   (a)       a restriction applicable to RTL shall be treated as also applicable to RTP
                             (converting the restrictions, expressed in terms of a number of RTL shares,
                             into a number of RTP shares by application of the Equalisation Ratio), and
                             vice versa in relation to a restriction applicable to RTP;

                   (b)       a restriction expressed in terms of a nominal amount of RTP’s equity share
                             capital shall be treated as if it related to the number of RTP Ordinary
                             Shares represented by that nominal amount and then converted into a
                             number of RTL Ordinary Shares by application of the Equalisation Ratio
                             and any restriction in relation to RTL shall be similarly treated;

                   (c)       a restriction (when expressed as a number of RTL Ordinary Shares or RTP
                             Ordinary Shares) that, under Applicable Regulation, has been derived by
                             application of a percentage to a number or nominal amount of RTL
                             Ordinary Shares and/or number or nominal amount of RTP Ordinary
                             Shares rather than to the number of the Aggregate Publicly-held Ordinary
                             Shares (taking into account the application of the Equalisation Ratio as
                             described in paragraphs (a) and (b) above) shall be adjusted to the number
                             that would have been derived from the application of such percentage to
                             the number of the Aggregate Publicly-held Ordinary Shares (after so taking
                             into account the application of the Equalisation Ratio); and

                   (d)       any restriction under Applicable Regulation which comes into force in
                             relation to either RTL or RTP after the date hereof which does not fall within
                             (a), (b) or (c) above shall be applied to the Aggregate Publicly-held
                             Ordinary Shares in the way in which the Board of RTL and the Board of
                             RTP agree best reflects the rationale underlying paragraphs (a), (b) and (c)
                             above,

                   and the term “relevant period” refers to the period by reference to which any
                   limitation imposed by Applicable Regulation applies.

          5.1.2    If either RTL or RTP proposes to take any of the following actions:

                   (a)       to reduce or redeem its own Ordinary Share capital by way of a capital
                             repayment to the holders of its Ordinary Shares or a cancellation of unpaid
                             Ordinary Share capital;

                   (b)       to purchase its own Ordinary Shares (except for such a purchase at,
                             around or below prevailing market prices for those shares where the
                             purchase occurs in accordance with Applicable Regulation); 2

                   (c)       to go into voluntary liquidation;

                   (d)       to adjust the Equalisation Ratio otherwise than in accordance with
                             paragraph 5 of Schedule 2;




2
    At the Annual General Meetings of RTP and RTL held on 13 May and 27 May 1998 respectively special resolutions
    were passed providing that any future purchases of shares in either company by itself and any purchases of shares in
    RTP by RTL (or any of its subsidiaries) will require no future renewal of shareholder approval (for the purposes of the
    Sharing Agreement and the Articles of Association of RTP and RTL) except to the extent required by relevant UK or
    Australian law and Stock Exchange Rules and provided that such purchases are made at or around the prevailing
    market price. In 2005 the wording was further extended to cover purchases at below market price.



AXXXXXXXX/2.1/09 Mar 2010
                                                             8
   Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 11 of 40




                (e)         to amend the terms of, or terminate, this Agreement, the RTL Shareholder
                            Voting Agreement or the RTP Shareholder Voting Agreement other than, in
                            the case of the RTL Shareholder Voting Agreement or the RTP Shareholder
                            Voting Agreement an amendment to conform such agreement with the
                            terms of this Agreement or, in any case, by way of formal or technical
                            amendment which is not materially prejudicial to the interests of the
                            shareholders of either party or is necessary to correct any inconsistency or
                            manifest error or is by way of an amendment agreed between the parties
                            pursuant to Clause 17.6 or the equivalent provision of any other such
                            document;

                (f)         to do anything, other than actions listed in Clause 5.1.3 or 5.1.4, which the
                            Board of RTL and the Board of RTP agree (either in a particular case or
                            generally) should be treated as a Class Rights Action under this Clause
                            5.1.2

                each of them agrees with the other that it shall only take such action after it has
                been approved by:

                 1.         the consent in writing of the holder of the Special Voting Share in the
                            company proposing the action, which consent shall only be given following
                            the passing of a special resolution approving the action by the holders of
                            Publicly-held Shares of the other company; and

                 2.         a special resolution of the holders of Publicly-held Shares in the company
                            proposing the action.

        5.1.3   If it is proposed to amend, remove or alter the effect of (which for the avoidance of
                doubt shall be taken to include the ratification of any breach of) any RTP
                Entrenched Provision or to amend, remove or alter the effect of any other provision
                of the RTP Memorandum and Articles which amendment, removal or alteration the
                Board of RTL and the Board of RTP agree should be treated as subject to this
                Clause 5.1.3, then such action shall require approval by a special resolution of the
                shareholders of RTP (on which no member of the RTL Group has cast a vote or on
                which any votes cast by a member of the RTL Group have been disregarded) on
                which, if the proposed amendment, removal or alteration has not, by the time of the
                closing of the poll on such resolution, been approved by a special resolution of the
                holders of Publicly-held RTL Ordinary Shares, the voting rights of the RTP Special
                Voting Share shall be increased to such extent as is necessary to defeat the
                resolution (and in that event the holder of the RTP Special Voting Share shall be
                bound to vote such Share to defeat the resolution). The holder of the RTP Special
                Voting Share shall otherwise not be entitled to vote on such a resolution.

        5.1.4   If it is proposed to amend, remove or alter the effect of (which for the avoidance of
                doubt shall be taken to include the ratification of any breach of) any RTL
                Entrenched Provision or to amend, remove or alter the effect of any other provision
                of the RTL Memorandum and Articles which amendment, removal or alteration the
                Board of RTL and the Board of RTP agree should be treated as subject to this
                Clause 5.1.4, then such action shall require:

                (a)         the consent in writing of the holder of the RTL Special Voting Share (which
                            shall be given if the proposed amendment, removal or alteration has been




AXXXXXXXX/2.1/09 Mar 2010
                                                      9
    Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 12 of 40




                            approved by a special resolution of the holders of Publicly-held RTP
                            Ordinary Shares, and otherwise shall be withheld); and

                (b)         approval by a special resolution of the shareholders of RTL (on which no
                            member of the RTP Group has cast a vote or on which any votes cast by a
                            member of the RTP Group have been disregarded) on which, if the
                            proposed amendment, removal or alteration has not, by the time of the
                            closing of the poll on such resolution, been approved by a special
                            resolution of the holders of Publicly-held RTP Ordinary Shares, the voting
                            rights of the RTL Special Voting Share shall be increased to such extent as
                            is necessary to defeat the resolution (and in that event the holder of the
                            RTL Special Voting Share shall be bound to vote such share to defeat the
                            resolution). The holder of the RTL Special Voting Share shall otherwise not
                            be entitled to vote on such a resolution.


5.2     Obligations to convene meetings
        Each party agrees that, if the other so requests, in relation to a proposal by the other to
        effect a Class Rights Action, its Board will as soon as practicable convene a general
        meeting of shareholders to consider and, if thought fit, pass the necessary resolutions
        approving such matter.


6       Joint Decisions, Polls and Discretionary Matters


6.1     Submission of Joint Decisions to meetings of both companies
        Each of the following matters shall be submitted for approval by a resolution of the
        company affected by the matter and by an equivalent resolution in the other company,
        each by the same majority (i.e. both by ordinary or both by special resolution) to separate
        meetings of the shareholders of both RTL and RTP (including, for the avoidance of doubt,
        the holders of the Special Voting Shares), whether or not such approval is required by
        Applicable Regulation or otherwise:

        (a)     the appointment or removal of a director of RTL and/or RTP;

        (b)     the receipt or adoption of the annual accounts of RTL and/or RTP (if shareholders
                are to be asked to vote on the receipt or adoption of such accounts);

        (c)     a change of name by RTL and/or RTP;

        (d)     any proposed acquisition or disposal and any proposed transaction with a
                substantial shareholder, director or other related party which (in any case) is
                required under Applicable Regulation to be authorised by shareholders;

        (e)     the appointment or removal of the auditors of RTL and/or RTP;

        (f)     the creation of a new class of shares (or securities convertible into, exchangeable
                for or granting rights to subscribe for or purchase shares of a new class) in RTL or
                RTP;

        (g)     a change of the corporate status or reregistration of RTL or RTP;

        (h)     a matter referred to in Clause 9.2; and



AXXXXXXXX/2.1/09 Mar 2010
                                                    10
   Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 13 of 40




        (i)     any other matter which both the Board of RTL and the Board of RTP decide (either
                in a particular case or generally) should be decided upon by Joint Decision.

        If a particular matter would otherwise fall both within Clause 5.1 and within Clause 6.1,
        then it shall be treated as falling within Clause 5.1.


6.2     Timing of meetings
        If a matter requires a Joint Decision, each party shall do all such acts and things as may be
        necessary to ensure that the relevant annual or extraordinary general meetings, as
        appropriate, are held on the same day, or as closely in time to each other as practicable
        (taking into account the fact that some or all of the directors of RTL and RTP may wish to
        attend both meetings).


6.3     Poll
        Each of RTL and RTP agrees with the other that any resolution put to its general meeting
        in relation to which the RTL Special Voting Share or the RTP Special Voting Share is or
        may be entitled to vote pursuant to Clause 5.1 or Clause 6.1 shall be decided on by a poll.


6.4     Timing of Poll
        6.4.1   RTL agrees with RTP that any poll on which the RTL Special Voting Share is or
                may be entitled to vote shall (as regards the RTL Special Voting Share and any
                RTL Ordinary Shares held by any member of the RTP Group) be kept open for
                such time as to allow a general meeting of RTP to be held and for the votes
                attaching to any RTL Ordinary Shares held by any member of the RTP Group and
                the RTL Special Voting Share to be calculated and cast on such poll, although such
                poll may be closed earlier in respect of shares of other classes and/or RTL
                Ordinary Shares held by persons other than any member of the RTP Group.

        6.4.2   RTP agrees with RTL that any poll on which the RTP Special Voting Share is
                entitled to vote shall (as regards the RTP Special Voting Share) be kept open for
                such time as to allow a general meeting of RTL to be held and for the votes
                attaching to the RTP Special Voting Share to be cast on such poll, although such
                poll may be closed earlier in respect of shares of other classes.


6.5     Discretionary Matters
        The parties agree that:

        (a)     the Board of RTL and the Board of RTP may by agreement decide to seek the
                approval of such majority of the shareholders (or any class of shareholders) of
                either or both of RTL and RTP on any matter which would not otherwise require
                such an approval (or such a high approval threshold); and

        (b)     on any matter which by Applicable Regulation or by virtue of the provisions of the
                RTL Memorandum and Articles or the RTP Memorandum and Articles requires
                approval of the shareholders of either or both of RTL and RTP (apart from those
                matters for which express provision is made in this Agreement), the Board of RTL
                and the Board of RTP may by agreement decide that such matter shall be deemed
                to be a Class Rights Action requiring approval in accordance with Clause 5.1.1 or



AXXXXXXXX/2.1/09 Mar 2010
                                                 11
    Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 14 of 40




                Clause 5.1.2 or a Joint Decision Matter requiring approval as a Joint Decision or
                whether the matter requires only the approval of the holders of Publicly-held RTL
                Ordinary Shares or of the holders of Publicly-held RTP Ordinary Shares provided
                that, on any procedural resolution to be voted on at a meeting of shareholders of
                RTL at which a Joint Decision Matter is to be considered, such procedural
                resolution may be voted on by the holder of the RTL Special Voting Share and by
                any member of the RTP Group that holds beneficially any RTL Ordinary Shares
                and on any procedural resolution to be voted on at a meeting of shareholders of
                RTP at which a Joint Decision Matter is to be considered, such procedural
                resolution may be voted on by the holder of the RTP Special Voting Share.


7       Voting Restrictions


7.1     RTL
        RTL shall procure that no voting rights for the time being attaching to any RTP Ordinary
        Shares beneficially owned by any member of the RTL Group are exercised on any
        resolution put to a shareholders meeting of RTP.


7.2     RTP
        RTP shall procure that no voting rights for the time being attaching to any RTL Ordinary
        Shares beneficially owned by any member of the RTP Group are exercised on any
        resolution put to a shareholders meeting of RTL except a resolution approving a Joint
        Decision or a procedural resolution at a meeting at which a Joint Decision Matter is
        considered.


8       Information and Intellectual Property


8.1     Disclosure
        Subject to any relevant obligation owed to a third party and to Clause 8.4, each party shall
        disclose, and agrees to procure that each of its Subsidiaries shall disclose, to the other all
        information (including Intellectual Property rights) from time to time relating to their
        respective businesses and agrees to use, and to procure that its Subsidiaries shall use, all
        reasonable endeavours either:

        (a)     to obtain a waiver of any relevant obligation owed to a third party to the extent that
                such obligation would prevent disclosure to the other of any information; or

        (b)     to obtain the third party’s acceptance that members of the RTL Group or members
                of the RTP Group, as the case may be, are to be treated as permitted recipients
                under the terms of the relevant confidentiality agreement.


8.2     Confidentiality
        Each party undertakes to treat as confidential in accordance with the terms of any relevant
        confidentiality agreement, and procure that each of its Subsidiaries shall so treat as
        confidential, any confidential information disclosed to it or to its Subsidiaries pursuant to
        Clause 8.1.


AXXXXXXXX/2.1/09 Mar 2010
                                                 12
    Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 15 of 40




8.3     Intellectual Property
        To the extent to which it has the right to do so and subject to Clause 8.4, each party (the
        “first party”) shall permit members of the Group of the other to use, in the course of their
        respective businesses, the Intellectual Property which the first party or its Subsidiaries is
        entitled to use in the course of its or their respective businesses. Any such permission shall
        be on such terms as may reasonably be required to protect the rights subsisting in such
        Intellectual Property. To the extent that RTL and RTP and their respective Subsidiaries do
        not have the right to permit members of the Group of the other to use their Intellectual
        Property, each of RTL and RTP shall use, and procure that its Subsidiaries shall use, all
        reasonable endeavours to obtain such permission whenever requested by the other to do
        so.


8.4     Payment of Fees
        Each party acknowledges that it may be necessary or desirable for fees to be charged in
        respect of the supply or provision of information or Intellectual Property or other services or
        benefits pursuant to this Agreement, including without limit in circumstances where
        relevant tax laws in force from time to time require determination of an arm’s length
        consideration in respect of transactions between associated enterprises. If either or both of
        the parties determine it is necessary or desirable that a fee should be charged in respect of
        a transaction, the parties shall as soon as practicable negotiate in good faith and agree a
        reasonable arm’s length fee appropriate for the transaction concerned provided that this
        Clause shall not apply to the parties’ obligations to make any equalisation payments,
        including without limitation any obligation under Clause 4, Clause 11, Schedule 1 or
        Schedule 2.


9       Change of Control of Either RTL or RTP


9.1     Enforcement of Articles
        RTP and RTL shall co-operate with each other in the enforcement of the provisions of
        Article 64 of the RTP Memorandum and Articles and Article 145 of the RTL Memorandum
        and Articles.


9.2     Acceptance of a takeover offer for RTL
        RTP agrees with RTL that if a third party (either alone or with its Associates) has made an
        offer to shareholders generally to acquire RTL Ordinary Shares, RTP shall procure that
        while such offer remains open for acceptance no member of the RTP Group which holds
        RTL Ordinary Shares beneficially or on behalf of another member of the RTP Group shall
        accept such offer in respect of, or otherwise dispose of, any RTL Ordinary Shares or any
        interest therein without the approval of an ordinary resolution by Joint Decision on which
        any votes of the offeror or its Associates (apart from persons who are Associates by virtue
        of having accepted, or submitted forms of acceptance or irrevocable undertakings to
        accept, an offer for their RTL Ordinary Shares or RTP Ordinary Shares) shall be
        disregarded.




AXXXXXXXX/2.1/09 Mar 2010
                                                  13
     Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 16 of 40




10      Accounting Matters
        The parties agree:

        (a)     so far as may be permitted by law, to adopt the same accounting policies and apply
                the same accounting practices;

        (b)     to ensure that each of their Financial Periods ends on the same date; and

        (c)     unless and until the shareholders decide otherwise by Joint Decision, that each of
                their auditors shall be part of the same international accounting firm.


11      Equalisation of Assets on Termination


11.1    On the termination of this Agreement howsoever arising (otherwise than on the final
        winding up of RTL or RTP), each party will instruct a merchant bank of international repute
        to certify, within 6 weeks after being instructed to do so, the value of the net assets of such
        party as at the date of termination, and within a further 4 weeks thereafter to approve the
        value of the net assets of the other party as so certified. The Board of RTL and the Board
        of RTP shall ensure that the same principles of valuation are adopted in respect of the
        valuation of each company by such merchant banks. If within such 4 week period such
        merchant banks are unable to agree the value of the net assets of either or both parties,
        then the dispute shall be referred to a third merchant bank of international repute (which
        shall act as expert and not as arbitrator) appointed by agreement between the parties, or
        failing such agreement within 7 days of the end of that 4 week period by the President for
        the time being of the Law Society in England and Wales, and such third merchant bank will
        be instructed by the parties to finish its determination within a further 4 weeks of being
        appointed (or such longer period as the parties may agree). The agreement of the
        merchant banks appointed by the parties, or as the case may be the decision of the third
        merchant bank, shall be final and binding on the parties.


11.2    If the ratio of the values determined in accordance with Clause 11.1 (applying the
        Liquidation Exchange Rate or such other rate as such merchant bank or banks shall
        determine or agree) of the net assets per Publicly-held RTL Ordinary Share to the net
        assets per Publicly-held RTP Ordinary Share does not equal the Equalisation Ratio at the
        date of termination of this Agreement, then a payment will be made by one party to the
        other of such amount as will result in that ratio after such payment (and after making
        provision for any tax in respect of the receipt or making of such payment and after taking
        account of any offsetting tax credits or losses having regard to the proposed method of
        making the payment) being equal to the Equalisation Ratio at such date.


11.3    Termination of this Agreement shall be without prejudice to the rights and obligations of the
        parties under this Clause 11.


11.4    The costs of any third merchant bank appointed pursuant to Clause 11.1 are to be borne
        as it decides.




AXXXXXXXX/2.1/09 Mar 2010
                                                  14
     Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 17 of 40




12      Stock Exchange Obligations
        Each of RTL and RTP will, and so far as it is able will ensure that each of its Subsidiaries
        will, ensure that it is in a position to comply with obligations imposed on it by all stock
        exchanges on which either or both of their shares are from time to time listed, quoted or
        traded. In particular, each party will provide to the other party all information reasonably
        required by the other party for the purpose of making announcements to any such stock
        exchange and will use all reasonable endeavours to ensure, as far as practicable, that they
        co-ordinate the content and timing of release of announcements required by each such
        stock exchange.


13      Issue of Equalisation Shares
        The parties agree that the Board of RTL and the Board of RTP may agree to the
        simultaneous issue of the RTL Equalisation Share to a member of the RTP Group and of
        the RTP Equalisation Share to a member of the RTL Group in each case against payment
        of the nominal value thereof and that neither RTP nor RTL shall issue its Equalisation
        Share unless the Board of RTP and the Board of RTL shall have agreed to such issue and
        to the simultaneous issue of the Equalisation Share in the other company.


14      Relationship with other Documents
        In the event of any conflict between this Agreement on the one hand and on the other hand
        either of the RTL Memorandum and Articles or the RTP Memorandum and Articles the
        parties shall use all reasonable endeavours to ensure that any required amendment to the
        RTL Memorandum and Articles or the RTP Memorandum and Articles, as is appropriate, is
        proposed at general meetings of RTL and/or as the case may be RTP in order to conform it
        or them with the provisions of this Agreement.


15      Restrictions on Share Dealing


15.1    Limits on dealings
        Subject to Clause 15.2, each party (the “first party”) agrees that it will not, and agrees to
        procure that its Subsidiaries will not:

        (a)     sell, dispose, purchase or otherwise deal in shares or other equity securities of the
                other party; or

        (b)     take any action which will result in a change to the number of shares or other
                equity securities of the other party held by the first party’s Group,

        unless and until the Board of the other company has resolved to consent to such sale,
        disposal, purchase, dealing or other action.


15.2    Exceptions
        The restrictions in Clause 15.1 shall not apply to:

        (a)     any sale or disposal by either party to its Subsidiary or by a Subsidiary of either
                party to that party or to another Subsidiary of that party, to any disposal permitted



AXXXXXXXX/2.1/09 Mar 2010
                                                  15
     Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 18 of 40




                by Clause 9.2 or to any purchase or other dealing between either party and its
                Subsidiary or between Subsidiaries of a party;

        (b)     taking up all or any part of an entitlement on a rights issue by the other party,
                receiving any bonus issue by the other party or taking up shares under a dividend
                re-investment plan of the other party; and

        (c)     the purchase by either party and/or any of its Subsidiaries of any Ordinary Shares
                in the other party which would have been permitted under this Agreement if such
                purchase had been made by the other party itself.


15.3    RTP Shareholder Voting Agreement
        RTP shall procure that, if any member of the RTP Group including Tinto Holdings Australia
        Pty Limited at any time owns any RTL Ordinary Shares, either such member, or a parent
        company of such member, enters into an agreement having the like effect in respect of
        such shares as does the RTP Shareholder Voting Agreement in respect of any RTL
        Ordinary Shares owned by Tinto Holdings Australia Pty Limited.


15.4    Disposals treated as issues
        Each party will, in observing any limitation placed on it under Applicable Regulation on
        offers of Ordinary Shares for cash (otherwise than pro-rata by way of rights to existing
        holders of Ordinary Shares) and in applying Clause 5.1.1(a)(i) and paragraph 5 of
        Schedule 2, treat sales of Ordinary Shares owned in it by the other or any of the other’s
        Subsidiaries (except sales to another member of the other’s Group) as though such sales
        were issues of unissued Ordinary Shares in its capital.


16      Other Transactions
        Subject to Clause 2 and Clause 8.4, each party will enter into such further transactions or
        arrangements, and do such acts and things, as the other may require from time to time in
        the furtherance of the common interests of the shareholders of RTL and RTP as a
        combined group.


17      Miscellaneous


17.1    Regulatory
        The parties will co-operate with each other from time to time to ensure that all information
        necessary or desirable for the making of (or responding to any requests for further
        information consequent upon) any notifications or filings made in respect of this
        Agreement, or the transactions contemplated hereunder, is supplied to the party dealing
        with such notification and filings and that they are properly, accurately and promptly made.


17.2    No assignment
        Neither of the parties may assign any of its rights or obligations under this Agreement in
        whole or in part without the approval of the other party.




AXXXXXXXX/2.1/09 Mar 2010
                                                16
     Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 19 of 40




17.3    No waiver
        No waiver by a party of a failure or failures by the other party to perform any provision of
        this Agreement shall operate or be construed as a waiver in respect of any other or further
        failure whether of a like or different character.


17.4    No partnership or agency
        Nothing in this Agreement (or in any of the arrangements contemplated hereby) shall be
        deemed to constitute a partnership between RTL and RTP, nor constitute either party as
        agent of the other party for any purpose.


17.5    Applicable Laws
        Each of the obligations of the parties hereto shall be subject to any applicable law and
        regulation of any relevant regulatory body as in force from time to time.


17.6    Severance
        If any of the provisions of this Agreement is or becomes invalid, illegal or unenforceable
        under any relevant law, the validity, legality or enforceability of the remaining provisions
        shall not in any way be affected or impaired. Notwithstanding the foregoing, the parties
        shall thereupon negotiate in good faith in order to agree the terms of a mutually
        satisfactory provision, achieving as nearly as possible the same commercial effect, to be
        substituted for the provision found to be invalid, illegal or unenforceable.


17.7    Amendment
        Any amendment to or termination of this Agreement shall be made in writing signed by duly
        authorised representatives of RTL and RTP. Any amendments to this Agreement which are
        formal or technical in nature and which are not materially prejudicial to the interests of the
        shareholders of either party or are necessary to correct any inconsistency or manifest error
        may be agreed between the Board of RTL and the Board of RTP.


18      Notices
        Any notice, demand, consent or other communication to the parties hereto required to be
        given, made or served for any purposes under this Agreement shall be given to, made to or
        served on a party by hand or by facsimile transmission as follows:

        to RTL:             Level 33
                            120 Collins Street
                            Melbourne 3000
                            Victoria, Australia
                            Tel: (613) 9283 3333
                            Fax: (613) 9283 3707

                            Attention: The Company Secretary

        to RTP:             2 Eastbourne Terrace
                            London W2 6LG
                            England
                            Tel: (44) (0) 20 7781 2000
                            Fax: (44) (0) 20 7781 1800


AXXXXXXXX/2.1/09 Mar 2010
                                                    17
     Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 20 of 40




                            Attention: The Company Secretary

        or to such other address or facsimile number as shall have been notified (in accordance
        with this Clause) to the other party hereto and if sent by facsimile transmission as
        aforesaid shall be deemed to have been given, made or served on receipt of a
        transmission record indicating successful transmission provided that the same shall
        forthwith be confirmed by post and if delivered by hand shall be deemed to have been
        given, made or served at the time of delivery. The failure of the addressee to receive such
        confirmation shall not invalidate the relevant notice, demand, consent or other
        communication given by facsimile transmission.


19      Counterparts
        This Agreement may be entered into in any number of counterparts, all of which taken
        together shall constitute one and the same instrument. Either party may enter into this
        Agreement by signing any such counterpart.


20      Process Agent
        RTL irrevocably appoints Trusec Limited of 2 Lambs Passage, London EC1Y 8BB as its
        agent to accept service of process in England in any legal action or proceedings arising out
        of or in connection with this Agreement, service upon whom shall be deemed complete
        whether or not forwarded to or received by RTL. RTP irrevocably appoints Allens Arthur
        Robinson Corporate Pty Ltd. (ACN 001 314 512) of Level 5, Deutsche Bank Place, 126
        Phillip Street, Sydney NSW 2000 as its agent to accept service of process in Australia in
        any legal action or proceedings arising out of or in connection with this Agreement, service
        upon whom shall be deemed completed whether or not forwarded to or received by RTP.
        Nothing in this Agreement shall affect the right to serve process in any other manner
        permitted by law. Each party agrees that should its process agent cease to act or cease to
        have an address in the relevant jurisdiction it shall immediately appoint a new process
        agent in the relevant jurisdiction and notify the other party of such appointment within 14
        days of such appointment.


21      Governing Law
        This Agreement shall be governed by and construed in accordance with English law.


22      Jurisdiction
        RTL irrevocably agrees that the courts of England are to have non-exclusive jurisdiction to
        settle any dispute which may arise out of or in connection with this Agreement. RTP
        irrevocably agrees that the courts of Australia are to have non-exclusive jurisdiction to
        settle any dispute which may arise out of or in connection with this Agreement. Each party
        irrevocably submits to the jurisdiction of such courts and waives any objection to
        proceedings in any such court on the ground of venue or on the ground that the
        proceedings have been brought in an inappropriate forum.

        In witness whereof this Agreement has been executed on the date first written above.




AXXXXXXXX/2.1/09 Mar 2010
                                                   18
   Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 21 of 40




                                         }
THE COMMON SEAL of RIO TINTO
LIMITED
(ACN 004 458 404 was hereunto affixed
in the presence of:


Leon A Davis
Director




IAN LESLIE FALCONER
Secretary




                                         }
SIGNED by [●] for and on behalf of RIO
TINTO PLC
in the presence of:


PDS KING
Solicitor




AXXXXXXXX/2.1/09 Mar 2010
                                         19
    Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 22 of 40




                                         Schedule 1
                                  Principles of Equalisation


1       Dividends
1.1     Except in relation to dividends in respect of 1995 and except in the circumstances set out
        in paragraphs 3.3 and 3.4 of Schedule 2, dividends and other distributions will be paid or
        made on the Ordinary Shares of RTL and RTP on the basis that the ratio of the Net
        Dividend Amount on one RTL Ordinary Share, to the Net Dividend Amount on one RTP
        Ordinary Share converted using the Applicable Exchange Rate, will be the Equalisation
        Ratio or as close to the Equalisation Ratio as is reasonably practicable. In this regard, a
        Net Dividend Amount may be rounded provided the Net Dividend Amount as rounded is
        within a 2% tolerance of the exact Net Dividend Amount that would result from the ratio of
        the Net Dividend Amount on one RTL Ordinary Share to the Net Dividend Amount on one
        RTP Ordinary Share converted using the Applicable Exchange Rate being exactly equal to
        the Equalisation Ratio. For the avoidance of any doubt and by way of example using a
        notional exchange rate of A$2:£1 and an Equalisation Ratio of 1:1 (and, with the exception
        of (g) below, under Applicable Regulations as in force at the date of this Agreement), it is
        agreed that:

        (a)     where RTP pays a dividend of 15 pence per share, whether this is a dividend in
                respect of which advance corporation tax of 3.75 pence is due under the Income
                and Corporation Taxes Act 1988 of the United Kingdom (“ICTA”) or the dividend is
                a “foreign income dividend”, as defined in ICTA or a combination of the two, then
                the Net Dividend Amount is 15 pence per share; and

        (b)     where RTL pays a franked dividend of 30 cents per share carrying under Australian
                law an Australian Franking Credit of 16.875 cents per share, then the Net Dividend
                Amount is 30 cents per share; or

        (c)     where RTL pays an unfranked dividend of 30 cents per share carrying no
                Australian Franking Credit, then the Net Dividend Amount is 30 cents per share; or

        (d)     where RTL pays an unfranked dividend of 30 cents per share to a non-resident and
                dividend withholding tax is deducted at 15 per cent (that is, 4.5 cents is deducted
                from the 30 cents so that the shareholder receives a cash amount of 25.5 cents per
                share), then the Net Dividend Amount is 30 cents per share; or

        (e)     where RTL pays an unfranked dividend of 30 cents per share to a non-resident
                which is exempt from dividend withholding tax, because the foreign dividend
                declaration amount in respect of the dividend is 30 cents per share under Section
                128TC of the Income Tax Assessment Act, then the Net Dividend Amount is 30
                cents per share; or

        (f)     where RTL pays a dividend (franked or unfranked) of 30 cents per share to another
                Australian company which is eligible for a rebate of tax under Section 46 of the
                Income Tax Assessment Act, then the Net Dividend Amount is 30 cents per share;
                or

        (g)     where RTL pays a dividend to an Australian resident of 30 cents per share and,
                because of a change in Australian law subsequent to the date of this Agreement,
                the dividend does not carry any Australian Franking Credit but RTL is required by


AXXXXXXXX/2.1/09 Mar 2010
                                                20
    Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 23 of 40




                law to withhold 10 per cent of the amount of the dividend (so that the shareholder
                receives a cash amount of 27 cents per share) then, whether or not the
                shareholder is entitled to recover or obtain credit for the amount withheld, the Net
                Dividend Amount is 30 cents per share.

1.2     If either party (the “first party”) does not have sufficient distributable reserves to pay or
        make any dividend or other distribution as resolved by its directors, the other party (to the
        extent that it has sufficient distributable reserves after making allowance for the dividend or
        other distribution to be made to its own shareholders and after making provision for any tax
        in respect of the making of such payment or distribution (taking into account any offsetting
        tax credits, losses or deductions)) will make a payment to the first party or a distribution on
        its Equalisation Share (if it has been issued and if its Board so decides), so far as it is
        practicable to do so, in order to ensure that the first party’s distributable reserves are
        sufficient to pay or make such dividend or other distribution (and account for any tax
        payable, after taking into account any offsetting tax credits, losses or deductions with
        respect to the receipt of the payment or distribution or the payment of such dividend or the
        making of such other distribution) as will satisfy the provisions of paragraph 1.1.


2       Distributions of Capital
        On the bases and assumptions and subject to the exceptions set out or referred to in
        Schedule 2, distributions of capital by each party will be made on the principle that the ratio
        of the interests of the holders of Publicly-held RTL Ordinary Shares on a per share basis in
        the aggregate underlying capital of RTL and RTP taken as a whole (the “Aggregate
        Capital”) to the interests of the holders of the Publicly-held RTP Ordinary Shares on a per
        share basis in the Aggregate Capital will equal the Equalisation Ratio.


3       Purchases of Ordinary Shares
        For the avoidance of doubt, but without prejudice to Clauses 5 and 15 of this Agreement,
        nothing in this Agreement shall operate:

        (a)     to require that any purchase by either party (the “first party”) of Ordinary Shares or
                other shares in itself shall be accompanied by or imply any obligation to make a
                purchase of Ordinary Shares or other shares in the other party either by the first
                party or by the other party or any of its Subsidiaries;

        (b)     to require that any purchase by either party (the “first party”) and/or any of its
                Subsidiaries of Ordinary Shares or other shares in the other party shall be
                accompanied by or imply any obligation to make a purchase of Ordinary Shares or
                other shares in the first party by the first party or by the other party or any of its
                Subsidiaries;

        (c)     to restrict in any way the purchase by either party or any of its Subsidiaries of
                Ordinary Shares or other shares in itself or in the other party

        and no purchase made in accordance with this paragraph 3 at, around or below prevailing
        market prices for the shares being purchased shall require any adjustment to the




AXXXXXXXX/2.1/09 Mar 2010
                                                  21
    Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 24 of 40




          Equalisation Ratio providing that the price paid shall not exceed the maximum from time to
          time specified by Applicable Regulation.3




3
    At the Annual General Meetings of RTP and RTL held on 13 May and 27 May 1998 respectively special resolutions
    were passed providing that any future purchases of shares in either company by itself and any purchases of shares in
    RTP by RTL (or any of its subsidiaries) will require no future renewal of shareholder approval (for the purposes of the
    Sharing Agreement and the Articles of Association of RTP and RTL) except to the extent required by relevant UK or
    Australian law and Stock Exchange Rules and provided that such purchases are made at or around the prevailing
    market price. In 2005 this was further extended to cover purchases at below market price.



AXXXXXXXX/2.1/09 Mar 2010
                                                            22
    Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 25 of 40




                                        Schedule 2
                                   Operation of Principles


1       General
        The parties will keep under review (and amend, or propose to amend, where necessary)
        the detailed arrangements for equalisation embodied in this Schedule 2 and the RTL
        Memorandum and Articles and the RTP Memorandum and Articles with a view to ensuring
        that such arrangements work in conformity with the principles stated in Schedule 1.


2       Timing of Distributions
        The parties agree:

2.1     that the Boards of RTL and RTP shall resolve to pay dividends or make other distributions
        at Board meetings, summoned so that they are held as close in time to each other as is
        practicable;

2.2     to co-operate with a view to announcing their dividends and any other distributions, as far
        as practicable, simultaneously; and

2.3     to co-operate so far as practicable in co-ordinating the timing of all other aspects of
        dividend payment or the making of other distributions.


3       Equalisation of Net Distributions
        The parties agree to procure that their respective Boards observe the following provisions:

3.1     In relation to each proposed dividend payment or other distribution the Board of RTL and
        the Board of RTP shall agree at the Board meetings referred to in paragraph 2.1 the Net
        Dividend Amount in respect of the dividends or other distributions to be paid or made by
        them respectively.

3.2     Subject (in the case of dividends) to paragraphs 3.3 and 3.4, the Board of RTL and the
        Board of RTP shall resolve to pay dividends or make distributions of such an amount that,
        in relation to any proposed dividend payment or the making of any distribution, the ratio of
        the Net Dividend Amount in respect of one RTL Ordinary Share to the Net Dividend
        Amount in respect of one RTP Ordinary Share, calculated using the Applicable Exchange
        Rate, is the Equalisation Ratio.

3.3     Notwithstanding paragraph 3.2, either the Board of RTL or the Board of RTP may, after
        consulting the other Board, resolve to pay a dividend which is lower than the amount that
        would be implied by the Equalisation Ratio if it considers that payment of a dividend by
        RTL or RTP, as appropriate, according to the Equalisation Ratio would result in the
        payment of a dividend which it would be contrary to Applicable Regulation to pay.

3.4     In addition, RTL and RTP acknowledge that, in relation to any proposed dividend payment,
        the amounts resolved to be paid by the Board of RTL or the Board of RTP may not reflect
        the Equalisation Ratio where, following the reduction by one party of its dividend payment
        to shareholders in accordance with paragraph 3.3, subsequent compensatory payments
        are to be made to the relevant shareholders in respect of the relevant shares as
        contemplated in paragraph 3.6.


AXXXXXXXX/2.1/09 Mar 2010
                                                23
   Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 26 of 40




3.5     Where, for any of the reasons stated in paragraphs 3.3 or 3.4, either the Board of RTL or
        the Board of RTP decides not to pay a dividend according to the Equalisation Ratio, RTL
        and RTP shall make available to their shareholders, together with and in the same manner
        as the announcement of the dividend, a statement explaining why dividends have been or
        will be paid which are not in accordance with the Equalisation Ratio and the implications of
        that fact for future dividends (in so far as they are known).

3.6     RTL and RTP agree that:

        3.6.1   Where, in accordance with paragraph 3.3, the Board of RTL or the Board of RTP
                has resolved to pay a dividend lower than the amount that would be implied by the
                Equalisation Ratio, any future compensatory dividends may be paid at the same
                time as routine dividend payments by RTL and RTP.

        3.6.2   In the following circumstances, the following reserves shall be established:

                (a)         Inability to equalise in whole or in part

                            If the whole or any part of the amount that would otherwise be payable to
                            one party in accordance with paragraph 1.2 of Schedule 1 or distributable
                            in accordance with that paragraph on the RTL Equalisation Share or the
                            RTP Equalisation Share held by the party entitled to the relevant dividend
                            payment (in either case the “affected party”) cannot be paid for any reason,
                            then an amount equal to the difference between (i) the amount which
                            should have been paid in accordance with paragraph 1.2 of Schedule 1 and
                            (ii) the amount actually paid shall be credited to a separate reserve in the
                            books of the other party (in sterling if the other party is RTP or in Australian
                            dollars if the other party is RTL) and shall be preserved by such party so as
                            to be available for payment to the affected party when circumstances
                            permit such payment to be made and RTL and RTP shall agree
                            arrangements to protect their respective shareholders against significant
                            prejudice caused by currency fluctuations affecting the value of the
                            separate reserve measured in terms of the currency in which payment of
                            the compensatory payment or dividend will be made or paid. This reserve
                            will be recorded in the books of the relevant company as a reserve for the
                            benefit of the holder of the Equalisation Share (if it has been issued) and
                            shall otherwise be recorded as a debt due to the party entitled to the
                            payment under paragraph 1.2 of Schedule 1;

                (b)         Cap on own distributions notwithstanding equalisation

                            If the whole or any part of the relevant amount payable in accordance with
                            paragraph 1.2 of Schedule 1 or distributable in accordance with that
                            paragraph on either the RTP Equalisation Share or the RTL Equalisation
                            Share to the affected party is paid or distributed notwithstanding the fact
                            that the affected party (or if the affected party is not RTP or RTL, whichever
                            of RTP or RTL is the ultimate parent of the affected party) will (for any of the
                            reasons specified in sub-paragraph (c) below) pay a lesser Net Dividend
                            Amount to its shareholders than the amount which will be paid by the other
                            party (taking into account the Equalisation Ratio), the affected party (or if
                            the affected party is not RTP or RTL, whichever of RTP or RTL is the
                            ultimate parent of the affected party) shall, for the benefit of the holders
                            from time to time of its Ordinary Shares (the “Reserve Shares”) in issue at


AXXXXXXXX/2.1/09 Mar 2010
                                                      24
    Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 27 of 40




                            the time that the inability to pay occurs, establish a reserve in its own books
                            of the amount so received which it is unable to distribute to its shareholders
                            (which, in the case of RTL, will be in Australian dollars and, in the case of
                            RTP, will be in sterling); and

                (c)         Cap on own distributions when no equalisation required

                            A reserve shall be established for the benefit of the holders of the Reserve
                            Shares of either party in the books of that party representing any amounts
                            which, although available to that party (out of the accumulated distributable
                            reserves of that party), are by reason of Applicable Regulation not
                            permitted to be paid to the holders of Reserve Shares of that party and
                            which should have been paid to the holders of Reserve Shares of that party
                            in order to satisfy the requirements of paragraph 1.2 of Schedule 1.

        3.6.3   The reserves established pursuant to paragraph 3.6.2 shall be:

                (a)         reduced proportionately to any decrease in the issued share capital of the
                            affected party (or if the affected party is not RTP or RTL, whichever of RTP
                            or RTL is the ultimate parent of the affected party); and

                (b)         adjusted to compensate for changes in the taxation regime applicable to
                            the affected party or the party establishing the relevant reserve in either
                            case under paragraph 3.6.2(a) so as to ensure that the same net amount is
                            received by the affected party which would have been received had the
                            circumstances in paragraph 3.3 not arisen.

        3.6.4   There shall be added to the reserves established pursuant to paragraph 3.6.2 such
                amount of notional interest or other compensation to reflect the delay in receipt as
                RTL and RTP may agree.

        3.6.5   Any amounts standing to the credit of any reserve established pursuant to
                paragraph 3.6.2 shall be paid to the persons entitled to them as soon as Applicable
                Regulation so permits.

3.7     For the purposes of Article 3(B) of the RTP Memorandum and Articles, Article 8 of the RTL
        Memorandum and Articles and paragraph 1.2 of Schedule 1 the dividends to be paid or
        distributions made to shareholders and the payments to be made under paragraph 1.2 of
        Schedule 1 or distributions to be made on the RTL Equalisation Share or on the RTP
        Equalisation Share under that paragraph shall be calculated ignoring the possibility of any
        requirement or decision to pay a different amount by reason of any of the circumstances
        described in paragraph 3.3.


4       Capital


4.1     Liquidation of RTP
        The parties agree that, if RTP shall go into liquidation whether compulsory or voluntary and
        whether or not proceedings have been commenced for the liquidation of RTL, then, unless
        the relevant party has issued an Equalisation Share and pursuant to the terms of issue
        thereof is required or elects to make a distribution on its Equalisation Share of an
        equivalent amount, a payment (the “Equalisation Payment”) shall be made by RTL to RTP
        or, as the case may be, by RTP to RTL if either party would have surplus assets available


AXXXXXXXX/2.1/09 Mar 2010
                                                      25
      Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 28 of 40




         for distribution to the holders of its Ordinary Shares after the payment to all creditors and
         holders of prior ranking classes of share of the amounts due to them and the ratio of the
         surplus (if any) attributable to each Publicly-held RTL Ordinary Share to the surplus (if any)
         attributable to each Publicly-held RTP Ordinary Share would otherwise not equal the
         Equalisation Ratio. The amount of the Equalisation Payment shall be calculated as set out
         in paragraphs 4.1.1 to 4.1.10. In making such calculation a reserve shall be made for the
         following amounts due in respect of shares in or reserves of the relevant party, so that the
         Equalisation Payment shall not be made by the party from which it would otherwise be due
         unless after making such payment there will remain available to such party sufficient funds
         to pay the following amounts due on a return of assets on a liquidation:

I.       In the case of RTP:

         (a)    in respect of any statutory entitlements ranking ahead of the entitlements of the
                shareholders on a liquidation of RTP, the amounts due in accordance with the
                relevant statute;

         (b)    to the holders of the Preference Shares (as defined in the RTP Memorandum and
                Articles) and to the holders of all other classes of share (apart from those listed
                below) having rights to participate on a return of capital in priority to the RTP
                Ordinary Shares, the amount payable on a return of capital on such shares;

         (c)    to the holder of the RTP Special Voting Share, the nominal amount paid up on such
                Share;

         (d)    to:

                (i)         the holder of the RTP Equalisation Share (if any), the nominal amount paid
                            up thereon and any amounts standing to the credit of the holder of that
                            share; and

                (ii)        RTL, any amount standing to the credit of RTL,

         in either case in any reserve set up in the books of RTP pursuant to paragraph 3.6.2(a);
         and

         (e)    to holders of RTP Ordinary Shares any amounts standing to the credit of any
                reserve for their benefit set up in the books of RTP pursuant to paragraph 3.6.2(b)
                or 3.6.2(c).

II.      In the case of RTL:

         (a)    In respect of any statutory entitlements ranking ahead of the entitlements of the
                shareholders of RTL on a liquidation of RTL, the amounts due in accordance with
                the relevant statute;

         (b)    to the holders of all classes of share (apart from those listed below) having rights to
                participate on a return of capital in priority to the RTL Ordinary Shares, the amount
                payable on a return of capital on such shares;

         (c)    to:

                (i)         the holder of the RTL Equalisation Share (if any), the nominal amount paid
                            up thereon and any amounts standing to the credit of the holder of that
                            share; and

                (ii)        RTP, any amount standing to the credit of RTP,


AXXXXXXXX/2.1/09 Mar 2010
                                                    26
   Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 29 of 40




        in either case in any reserve in the books of RTL pursuant to paragraph 3.6.2(a);

        (d)     to holders of RTL Ordinary Shares any amounts standing to the credit of any
                reserve for their benefit set up in the books of RTL pursuant to paragraph 3.6.2(b)
                or 3.6.2(c); and

        (e)     to the holder of the RTL Special Voting Share, the nominal amount paid up on such
                share.

        4.1.1   For the purpose of calculating the Equalisation Payment, the liquidator of RTP shall
                draw up accounts as at the earliest date (the “Reference Date”) on which the
                liquidator is able to make a final distribution to creditors and members of RTP to
                show the gross amount which would be available for distribution to the holders of
                RTP Ordinary Shares on the liquidation of RTP after payment in full of any amount
                standing to the credit of:

        (a)     any member of the RTL Group in any reserve set up in the books of RTP pursuant
                to paragraph 3.6.2(a); and

        (b)     the holders of RTP Ordinary Shares in any reserve set up in the books of RTP
                under paragraph 3.6.2(b) or 3.6.2(c)

                and to calculate the amount thereof available for distribution to holders of Publicly-
                held RTP Ordinary Shares or the amount (expressed as a negative sum) of the
                shortfall which would need to be obtained before the holders of Publicly-held RTP
                Ordinary Shares would receive any payment by way of distribution (in either case,
                the “RTP Own Distribution Amount”), on the assumption that distribution to RTP’s
                creditors and members took place on the Reference Date. The liquidator of RTP
                shall certify the result of such calculation to RTL.

        4.1.2   Unless RTL is in liquidation at the Reference Date (in which case paragraph 4.2.1
                shall apply instead of this paragraph 4.1.2), for the purpose of calculating the
                Equalisation Payment, the Relevant Officer (as defined in paragraph 4.5) for the
                time being of RTL shall draw up accounts as at the Reference Date of all assets
                (valued as if RTL was in liquidation and those assets were to be realised by a
                liquidator of RTL in an orderly manner) and liabilities which would be admissible to
                proof if RTL was in liquidation at the Reference Date (other than the asset or
                liability represented by the Equalisation Payment) to show the gross amount which
                would be available for distribution to holders of RTL Ordinary Shares on the
                liquidation of RTL (if it were to occur on the Reference Date) after payment in full of
                any amount standing to the credit of:

                (a)         any member of the RTP Group in any reserve set up in the books of RTL
                            pursuant to paragraph 3.6.2 (a); and

                (b)         the holders of RTL Ordinary Shares in any reserve set up in the books of
                            RTL under paragraph 3.6.2(b) or 3.6.2(c)

                and to calculate the amount thereof available for distribution to holders of Publicly-
                held RTL Ordinary Shares or the amount (expressed as a negative sum) of the
                shortfall which would need to be obtained before the holders of the Publicly-held
                RTL Ordinary Shares would receive any payment by way of distribution (in either
                case, the “RTL Own Distribution Amount”), on the assumption that the distribution




AXXXXXXXX/2.1/09 Mar 2010
                                                   27
   Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 30 of 40




                to RTL’s creditors and members on liquidation took place on the Reference Date.
                The Relevant Officer of RTL shall certify the result of such calculation to RTP.

        4.1.3   The liquidator of RTP for the time being shall make, and certify to RTL, the results
                of the following calculation as at the Reference Date and agree such calculation
                with the Relevant Officer of RTL, which calculation will be expressed in sterling,
                with any Australian dollar amounts being converted to sterling at the Liquidation
                Exchange Rate as at the Reference Date:

                                               RTPOS
                 RTPOD  RTLOD 
                                         RTLOS  EF   RTPOS
                where:

                RTPOD = the RTP Own Distribution Amount;

                RTLOD = the RTL Own Distribution Amount;

                RTPOS = the number of Publicly-held RTP Ordinary Shares in issue on the
                Reference Date;

                RTLOS = the number of Publicly-held RTL Ordinary Shares in issue on the
                Reference Date; and

                EF = the Equalisation Fraction on the Reference Date.

                The result of such calculation is referred to below as the “Adjusted RTP
                Distribution Amount”.

        4.1.4   If the Adjusted RTP Distribution Amount is equal to or more than the RTP Own
                Distribution Amount, then (a) if the RTL Own Distribution Amount is a positive
                amount, RTL shall pay, out of the assets otherwise available to holders of RTL
                Ordinary Shares, an amount to RTP being the lesser of an amount equal to the
                value of those assets and an amount such that (taking account of any tax payable
                on the making or receipt of that payment, after allowing for any offsetting tax
                credits, losses or deductions) the ratio of the amount available for distribution on
                each Publicly-held RTL Ordinary Share to the amount available for distribution on
                each Publicly-held RTP Ordinary Share:

                (i)         apart from any undistributed amounts resulting from the payment by RTL to
                            a member of the RTP Group, or by RTP to a member of the RTL Group of
                            any reserves under paragraph 3.6.2(a) or any amounts credited to any
                            reserve in the books of RTP for the benefit of holders of RTP Ordinary
                            Shares or any amounts credited to any reserve in the books of RTL for the
                            benefit of holders of RTL Ordinary Shares, in either case under paragraphs
                            3.6.2(b) or 3.6.2(c); and

                (ii)        on the assumption that such distribution to RTP’s members and creditors
                            and RTL’s members and creditors took place on the Reference Date; and

                (iii)       after taking into account the amount available for distribution on each
                            Publicly-held RTP Ordinary Share prior to such payment,

                is equal to the Equalisation Ratio, converting Australian dollar amounts to sterling
                by application of the Liquidiation Exhange Rate at the Reference Date and (b) in
                any case, the assets of RTP available for distribution, which shall include any
                distribution made on the RTL Equalisation Share or any other payment pursuant to


AXXXXXXXX/2.1/09 Mar 2010
                                                    28
   Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 31 of 40




                this Agreement or the RTL Memorandum and Articles, shall belong to and be
                distributed among the holders of RTP Ordinary Shares rateably according to the
                numbers of RTP Ordinary Shares held by them.

        4.1.5   If the Adjusted RTP Distribution Amount is equal to or more than zero, but is less
                than the RTP Own Distribution Amount, the liquidator of RTP shall pay out of the
                assets otherwise available for distribution to holders of RTP Ordinary Shares an
                amount to RTL such that (taking account of any tax payable on the making or
                receipt of that payment, after allowing for any offsetting tax credits, losses or
                deductions) the ratio of the amount available for distribution on each Publicly-held
                RTL Ordinary Share:

                (i)         apart from any undistributed amounts resulting from the payment by RTP to
                            a member of the RTL Group or by RTL to a member of the RTP Group of
                            any reserves under paragraph 3.6.2(a) or any amounts credited to any
                            reserve in the books of RTL for the benefit of holders of RTL Ordinary
                            Shares or any amounts credited to any reserve in the books of RTP for the
                            benefit of holders of RTP Ordinary Shares, in either case under paragraphs
                            3.6.2 (b) or 3.6.2(c); and

                (ii)        on the assumption that such distribution to RTP’s members and creditors
                            and RTL’s members and creditors took place on the Reference Date; and

                (iii)       after taking into account the amount available for distribution on each
                            Publicly-held RTL Ordinary Share prior to such payment

                to the amount available for distribution on each Publicly-held RTP Ordinary Share
                converting sterling amounts to Australian dollars by application of the Liquidation
                Exchange Rate on the Reference Date is equal to the Equalisation Ratio (and the
                balance of the assets (if any) of RTP available for distribution to the holders of RTP
                Ordinary Shares remaining after any such payment to RTL shall belong to and be
                distributed among the holders of RTP Ordinary Shares rateably according to the
                numbers of RTP Ordinary Shares held by them).

        4.1.6   If the Adjusted RTP Distribution Amount is zero or a negative amount and the RTP
                Own Distribution Amount is a positive amount then the liquidator of RTP shall pay
                out of the assets otherwise available for distribution to the holders of RTP Ordinary
                Shares an amount to RTL such that (taking account of any tax payable on the
                making of that payment, after allowing for any offsetting tax credits, losses or
                deductions) the amount available for distribution to holders of Publicly-held RTP
                Ordinary Shares on the assumption that distribution to RTP’s members and
                creditors took place on the Reference Date is zero.

        4.1.7   If the RTP Own Distribution Amount is zero or a negative amount and the RTL Own
                Distribution Amount is zero or a negative amount, then no payment is required to
                be made by the liquidator of RTP to RTL or by RTL to RTP and the amount
                available for distribution to holders of Publicly-held RTP Ordinary Shares is zero.

        4.1.8   In making the calculations referred to in this paragraph 4.1, the Relevant Officer of
                RTL and the liquidator of RTP shall take into account the distributions which fall to
                be made on those RTP Ordinary Shares which are not Publicly-held RTP Ordinary
                Shares and those RTL Ordinary Shares which are not Publicly-held RTL Ordinary
                Shares, it being acknowledged that for each company the per share distributions



AXXXXXXXX/2.1/09 Mar 2010
                                                    29
     Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 32 of 40




                 on its Publicly-held Ordinary Shares and its non Publicly-held Ordinary Shares will
                 be the same.

        4.1.9    The certificates which the Relevant Officers of RTL and RTP are required to
                 produce under paragraphs 4.1.1, 4.1.2 and 4.1.3 (the “Certificates”) shall be
                 produced within 6 weeks after the Reference Date and the parties shall procure
                 that all necessary instructions are given to the Relevant Officers of each company
                 to ensure that such certificates are produced within that time. The Relevant
                 Officers of each company shall then agree the calculations in such Certificates
                 within 4 weeks of the date on which all such Certificates are produced. If they are
                 unable to agree the calculations in the Certificates within such time, then the
                 dispute shall be referred to an independent firm of accountants agreed by the
                 parties (or failing agreement within 7 days of the end of that 4 week period,
                 appointed, on the application of either party, by the President for the time being of
                 the Institute of Chartered Accountants in England). The firm so appointed shall act
                 as experts and not as arbitrators and shall be instructed to make its determination
                 within 4 weeks of its appointment. The costs of such firm are to be borne as such
                 firm decides. Once the calculations in the Certificates have been agreed by the
                 Relevant Officers of the parties or determined by the independent accountants,
                 they shall be conclusive and binding on the parties.

        4.1.10   The parties shall jointly give such instructions as may be necessary to procure the
                 making of any calculations or certifications required by this Clause 4.1.


4.2     Liquidation of RTL
        The parties agree that, if RTL shall go into liquidation whether compulsory or voluntary and
        whether or not proceedings have been commenced for the liquidation of RTP, then, unless
        the relevant party has issued an Equalisation Share and pursuant to the terms of issue
        thereof is required or elects to make a distribution on its Equalisation Share of an
        equivalent amount, a payment (the “Equalisation Payment”) shall be made by RTP to
        RTL or, as the case may be, by RTL to RTP if either party would have surplus assets
        available for distribution to the holders of its Ordinary Shares after the payment to all
        creditors and holders of prior ranking classes of share of the amounts due to them and the
        ratio of the surplus (if any) attributable to each Publicly-held RTL Ordinary Share to the
        surplus (if any) attributable to each Publicly-held RTP Ordinary Share would otherwise not
        equal the Equalisation Ratio. The amount of the Equalisation Payment shall be calculated
        as set out in paragraphs 4.2.1 to 4.2.10. In making such calculation a reserve shall be
        made for the following amounts due in respect of shares in or reserves of the relevant
        party, so that the Equalisation Payment shall not be made by the party from which it would
        otherwise be due unless after making such payment there will remain available to such
        party sufficient funds to pay the following amounts due on a return of assets on a
        liquidation:

I.      In the case of RTL:

        (a)      In respect of any statutory entitlements ranking ahead of the entitlements of the
                 shareholders of RTL on a liquidation of RTL, the amounts due in accordance with
                 the relevant statute;




AXXXXXXXX/2.1/09 Mar 2010
                                                  30
      Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 33 of 40




         (b)     to the holders of all classes of shares (apart from those listed below) having rights
                 to participate on a return of capital in priority to the RTL Ordinary Shares, the
                 amount payable on a return of capital on such shares;

         (c)     to:

                 (i)        the holder of the RTL Equalisation Share (if any), the nominal amount paid
                            up thereon and any amounts standing to the credit of the holder of that
                            share; and

                 (ii)       RTP, any amount standing to the credit of RTP,

         in either case in any reserve in the books of RTL pursuant to paragraph 3.6.2(a);

         (d)     to holders of RTL Ordinary Shares any amounts standing to the credit of any
                 reserve for their benefit set up in the books of RTL pursuant to paragraph 3.6.2(b)
                 or 3.6.2(c); and

         (e)     to the holder of the RTL Special Voting Share, the nominal amount paid up on such
                 share.

II.      In the case of RTP:

         (a)     In respect of any statutory entitlements ranking ahead of the entitlements of the
                 shareholders of RTP on a liquidation of RTP, the amounts due in accordance with
                 the relevant statute;

         (b)     to the holders of the Preference Shares (as defined in the RTP Memorandum and
                 Articles) and to the holders of all other classes of share (apart from those listed
                 below) having rights to participate on a return of capital in priority to the RTP
                 Ordinary Shares, the amount payable on a return of capital on such shares;

         (c)     to the holder of the RTP Special Voting Share, the nominal amount paid up on such
                 share;

         (d)     to:

                 (i)        the holder of the RTP Equalisation Share (if any), the nominal amount paid
                            up thereon and any amounts standing to the credit of the holder of that
                            share; and

                 (ii)       RTL, any amount standing to the credit of RTL,

         in either case in any reserve set up in the books of RTP pursuant to paragraph 3.6.2(a);
         and

         (e)     to holders of RTP Ordinary Shares any amounts standing to the credit of any
                 reserve for their benefit set up in the books of RTP pursuant to paragraph 3.6.2(b)
                 or 3.6.2(c).

         4.2.1   For the purpose of calculating the Equalisation Payment, the liquidator of RTL shall
                 draw up accounts as at the earliest date (the “Reference Date”) on which the
                 liquidator is able to make a final distribution to creditors and members of RTL to
                 show the gross amount which would be available for distribution to the holders of
                 RTL Ordinary Shares on the liquidation of RTL after payment in full of any amount
                 standing to the credit of:




AXXXXXXXX/2.1/09 Mar 2010
                                                    31
   Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 34 of 40




                 (a)        any member of the RTP Group in any reserve set up in the books of RTL
                            pursuant to paragraph 3.6.2(a); and

                 (b)        the holders of RTL Ordinary Shares in any reserve set up in the books of
                            RTL under paragraph 3.6.2(b) or 3.6.2(c)

                 and to calculate the amount thereof available for distribution to holders of Publicly-
                 held RTL Ordinary Shares or the amount (expressed as a negative sum) of the
                 shortfall which would need to be obtained before the holders of the Publicly-held
                 RTL Ordinary Shares would receive any payment by way of distribution (in either
                 case, the “RTL Own Distribution Amount”), on the assumption that distribution to
                 RTL’s creditors and members took place on the Reference Date. The liquidator of
                 RTL shall certify the result of such calculation to RTP.

         4.2.2   Unless RTP is in liquidation at the Reference Date (in which case paragraph 4.1.1
                 shall apply instead of this paragraph 4.2.2), for the purpose of calculating the
                 Equalisation Payment, the Relevant Officer (as defined in paragraph 4.5) for the
                 time being of RTP shall draw up accounts as at the Reference Date of all assets
                 (valued as if RTP was in liquidation and those assets were to be realised by a
                 liquidator of RTP in an orderly manner) and liabilities which would be admissible to
                 proof if RTP was in liquidation at the Reference Date (other than the asset or
                 liability represented by the Equalisation Payment) to show the gross amount which
                 would be available for distribution to holders of RTP Ordinary Shares on the
                 liquidation of RTP (if it were to occur on the Reference Date) after payment in full of
                 any amount standing to the credit of:

                 (a)        any member of the RTL Group in any reserve set up in the books of RTP
                            pursuant to paragraph 3.6.2 (a); and

                 (b)        the holders of RTP Ordinary Shares in any reserve set up in the books of
                            RTP under paragraph 3.6.2(b) or 3.6.2(c)

                 and to calculate the amount thereof available for distribution to holders of Publicly-
                 held RTP Ordinary Shares or the amount (expressed as a negative sum) of the
                 shortfall which would need to be obtained before the holders of the Publicly-held
                 RTP Ordinary Shares would receive any payment by way of distribution (in either
                 case, the “RTP Own Distribution Amount”), on the assumption that the distribution
                 to RTP’s creditors and members on liquidation took place on the Reference Date.
                 The Relevant Officer of RTP shall certify the result of such calculation to RTL.

         4.2.3   The liquidator of RTL for the time being shall make, and certify, the results of the
                 following calculation as at the Reference Date and agree such calculation with the
                 Relevant Officer of RTP, which calculation will be expressed in Australian dollars,
                 with any sterling amounts being converted to Australian dollars at the Liquidation
                 Exchange Rate as at the Reference Date:

                                               RTLOS
                 RTLOD RTPOD 
                                         RTPOS  EF   RTLOS
where:

                 RTLOD = the RTL Own Distribution Amount;

                 RTPOD = the RTP Own Distribution Amount;



AXXXXXXXX/2.1/09 Mar 2010
                                                   32
   Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 35 of 40




                 RTLOS = the number of Publicly-held RTL Ordinary Shares in issue on the
                 Reference Date;

                 RTPOS = the number of Publicly-held RTP Ordinary Shares in issue on the
                 Reference Date; and

                 EF = the Equalisation Fraction on the Reference Date.

        The result of such calculation is referred to below as the “Adjusted RTL Distribution
        Amount”.

        4.2.4   If the Adjusted RTL Distribution Amount is equal to or more than the RTL Own
                Distribution Amount, then (a) if the RTP Own Distribution Amount is a positive
                amount, RTP shall pay, out of the assets otherwise available to holders of RTP
                Ordinary Shares, an amount to RTL being the lesser of an amount equal to the
                value of those assets and an amount such that (taking account of any tax payable
                on the making or receipt of that payment, after allowing for any offsetting tax
                credits, losses or deductions) the ratio of the amount available for distribution on
                each Publicly-held RTL Ordinary Share to the amount available for distribution on
                each Publicly-held RTP Ordinary Share:

                (i)         apart from any undistributed amounts resulting from the payment by RTP to
                            a member of the RTL Group, or from RTL to a member of the RTP Group of
                            any reserves under paragraph 3.6.2(a) or any amounts credited to any
                            reserve in the books of RTL for the benefit of holders of RTL Ordinary
                            Shares or any amounts credited to any reserve in the books of RTP for the
                            benefit of holders of RTP Ordinary Shares, in either case under paragraphs
                            3.6.2(b) or 3.6.2(c); and

                (ii)        on the assumption that distribution to RTL’s members and creditors and
                            RTP’s members and creditors took place on the Reference Date; and

                (iii)       after taking into account the amount available for distribution on each
                            Publicly-held RTL Ordinary Share prior to such payment,

                is equal to the Equalisation Ratio, converting Australian dollar amounts to sterling
                by application of the Liquidation Exchange Rate at the Reference Date and (b) in
                any case, the assets of RTP available for distribution, which shall include any
                distribution made on the RTL Equalisation Share or any other payment pursuant to
                this Agreement or the RTL Memorandum and Articles, shall belong to and be
                distributed among the holders of RTP Ordinary Shares rateably according to the
                numbers of RTP Ordinary Shares held by them.

        4.2.5   If the Adjusted RTL Distribution Amount is equal to or more than zero, but is less
                than the RTL Own Distribution Amount, the liquidator of RTL shall pay out of the
                assets otherwise available for distribution to holders of RTL Ordinary Shares an
                amount to RTP such that (taking account of any tax payable on the making or
                receipt of that payment, after allowing for any offsetting tax credits, losses or
                deductions) the ratio of the amount available for distribution on each Publicly-held
                RTL Ordinary Share,

                (i)         apart from any undistributed amounts resulting from the payment by RTL to
                            a member of the RTP Group or RTP to a member of the RTL Group of any
                            reserves under paragraph 3.6.2(a) or any amounts credited to any reserve



AXXXXXXXX/2.1/09 Mar 2010
                                                    33
   Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 36 of 40




                            in the books of RTP for the benefit of holders of RTP Ordinary Shares or
                            any amounts credited to any reserves in the books of RTL for the benefit of
                            holders of RTL Ordinary Shares, in either case under paragraphs 3.6.2(b)
                            or 3.6.2(c); and

                (ii)        on the assumption that such distribution to RTL’s members and creditors
                            and RTP’s members and creditors took place on the Reference Date; and

                (iii)       after taking into account the amount available for distribution on each
                            Publicly-held RTP Ordinary Share prior to such payment,

                to the amount available for distribution on each Publicly-held RTP Ordinary Share,
                converting Australian dollar amounts to sterling by application of the Liquidation
                Exchange Rate on the Reference Date, is the Equalisation Ratio (and the balance
                of the assets (if any) of RTL available for distribution to the holders of RTL Ordinary
                Shares remaining after any such payment to RTP shall belong to and be distributed
                among the holders of RTL Ordinary Shares rateably according to the numbers of
                RTL Ordinary Shares held by them).

        4.2.6   If the Adjusted RTL Distribution Amount is zero or a negative amount and the RTL
                Own Distribution Amount is a positive amount then the liquidator of RTL shall pay
                out of the assets otherwise available for distribution to the holders of RTL Ordinary
                Shares an amount to RTP such that (taking account of any tax payable on the
                making of that payment, after allowing for any offsetting tax credits, losses or
                deductions) the amount available for distribution to holders of Publicly-held RTL
                Ordinary Shares on the assumption that distribution to RTL’s members and
                creditors took place on the Reference Date is zero.

        4.2.7   If the RTL Own Distribution Amount is zero or a negative amount and the RTP Own
                Distribution Amount is zero or a negative amount, then no payment is required to
                be made by the liquidator of RTL to RTP or by RTP to RTL and the amount
                available for distribution to holders of Publicly-held RTL Ordinary Shares is zero.

        4.2.8   In making the calculations referred to in this paragraph 4.2, the Relevant Officer of
                RTP and the liquidator of RTL shall take into account the distributions which fall to
                be made on those RTL Ordinary Shares which are not Publicly-held RTL Ordinary
                Shares and those RTP Ordinary Shares which are not Publicly-held RTP Ordinary
                Shares it being acknowledged that for each company the per share distributions on
                the Publicly-held Ordinary Shares and the non Publicly-held Ordinary Shares will
                be the same.

        4.2.9   The certificates which the Relevant Officers of RTL and RTP are required to
                produce under paragraphs 4.2.1, 4.2.2 and 4.2.3 (the “Certificates”) shall be
                produced within 6 weeks after the Reference Date and the parties shall procure
                that all necessary instructions are given to the Relevant Officers of each company
                to ensure that such certificates are produced within that time. The Relevant
                Officers of each company shall then agree the calculations in such Certificates
                within 4 weeks of the date on which the Certificates are produced. If they are
                unable to agree the calculations in the Certificates within such time, then the
                dispute shall be referred to an independent firm of accountants agreed by the
                parties (or failing agreement within 7 days of the end of that 4 week period,
                appointed, on the application of either party, by the President for the time being of
                the Institute of Chartered Accountants in England). The firm so appointed shall act


AXXXXXXXX/2.1/09 Mar 2010
                                                    34
    Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 37 of 40




                 as experts and not as arbitrators and shall be instructed to make its determination
                 within 4 weeks of its appointment. The costs of such firm shall be borne by the
                 parties as such firm decides. Once the calculations in the Certificates have been
                 agreed by the Relevant Officers of the parties or determined by the independent
                 accountants, they shall be conclusive and binding on the parties.

        4.2.10   The parties shall jointly give such instructions as may be necessary to procure the
                 making of any calculations or certifications required by this paragraph 4.2.

4.3     To the extent that the provisions of this Schedule constitute either party (the “first party”) a
        creditor of the other party (where the other party is in liquidation), the first party will be fully
        subordinated to all other creditors of the other party and to the holders of shares in the
        other party which rank in priority to the Ordinary Shares in the other party.

4.4     In this Schedule, “the gross amount which would be available for distribution” to
        shareholders means such amount ignoring any Equalisation Payment or distribution on the
        Equalisation Share and any tax payable on the making of the Equalisation Payment or
        distribution, and both “the gross amount which would be available for distribution” and “the
        amount available for distribution” refer to such amount before deduction of any amount in
        respect of tax required to be deducted or withheld from the distribution to holders of
        Ordinary Shares by or on behalf of the company paying or making the distribution but net
        of any tax payable by that company on the distribution to holders of its Ordinary Shares.

4.5     In this Schedule, “Relevant Officer” of a company shall mean the auditor of that company
        or, if that company is in liquidation, the liquidator of that company.

4.6     The parties will co-operate to ensure that any calculation or certificate required under the
        Articles of Association of either party in connection with a distribution on the Equalisation
        Share shall promptly be produced and agreed in accordance with the relevant article.

4.7     If either party (the “second liquidating party”) shall go into liquidation during the period
        between the other party (the “first liquidating party”) going into liquidation and the making
        of the Equalisation Payment pursuant to paragraph 4.1 (if the first liquidating party is RTP)
        or paragraph 4.2 (if the first liquidating party is RTL) then the Reference Date for both
        parties shall be delayed until the later of the Reference Date of the first liquidating party
        and the Reference Date of the second liquidating party and the Relevant Officer of the
        second liquidating party shall be that party’s liquidator (and not its auditor).


5       Adjustments to the Equalisation Ratio


5.1     Agreed Adjustments
        RTL and RTP agree with each other as follows:


        5.1.1    Rights Issues of Ordinary Shares
                 If either RTL or RTP shall offer its Ordinary Shares to the holders of its Ordinary
                 Shares as a class by way of rights or to the holders of its Publicly-held Ordinary
                 Shares by way of rights (whether or not in any of such cases by way of Matching
                 Offers), the Equalisation Ratio shall be adjusted by multiplying the element of the
                 Equalisation Ratio relating to the Ordinary Shares of the issuing company by the
                 following fraction:



AXXXXXXXX/2.1/09 Mar 2010
                                                    35
   Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 38 of 40




                 X Z
                 X Y

                where:

                X is the number of Ordinary Shares of the issuing company which rank for the
                relevant offer;

                Y is the number of Ordinary Shares being offered to the holders of Ordinary Shares
                or the holders of Publicly-held Ordinary Shares (as the case may be) of the issuing
                company; and

                Z is the number of Ordinary Shares of the issuing company which the aggregate
                amount (if any) payable for the Ordinary Shares offered by way of rights would
                purchase at the Current Market Price per Ordinary Share determined on the
                dealing day last preceding the date on which such shares are first traded ex-rights.

                Such adjustment shall become effective from the time at which the Ordinary
                Shares of the issuing company are first traded ex-rights.

                For the purpose of this paragraph an offer by a member of the RTP Group of RTL
                Ordinary Shares owned by it to holders of Publicly-held RTL Ordinary Shares by
                way of rights shall be treated as an offer and issue by RTL of such shares.


        5.1.2   Rights Issues of other securities
                If either RTL or RTP shall offer any securities (other than an offer falling within
                paragraph 5.1.1) to the holders of its Ordinary Shares, or to the holders of the
                Ordinary Shares of the other, as a class by way of rights, or to the holders of its
                Publicly-held Ordinary Shares, or those of the other, by way of rights (whether or
                not in any of such cases by way of Matching Offers), or grant to such holders of
                Ordinary Shares, or to such holders of Publicly-held Ordinary Shares, as a class by
                way of rights (whether or not in any of such cases by way of Matching Offers) any
                options, warrants or other rights to subscribe for or purchase any securities, the
                Equalisation Ratio shall be adjusted by multiplying the element of the Equalisation
                Ratio relating to the Ordinary Shares of the company the shareholders of which are
                to receive such offer or grant (the “Relevant Company”) by the following fraction:

                 X Y
                  X

                where:

                X is the Current Market Price of one Ordinary Share of the Relevant Company
                determined on the dealing day last preceding the date such shares are first traded
                ex-rights; and

                Y is the average fair market value of the portion of the rights attributable to one
                Ordinary Share of the Relevant Company over the five dealing days last preceding
                the date on which such shares are first traded ex-rights as determined by a
                merchant bank of international repute appointed by agreement between the Board
                of RTP and the Board of RTL, acting as expert and not as arbitrator and whose
                determination shall be final and binding on the parties and on all others affected
                thereby.



AXXXXXXXX/2.1/09 Mar 2010
                                                36
   Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 39 of 40




                Such adjustment shall become effective from the time at which the Ordinary
                Shares of the Relevant Company are first traded ex-rights, ex-options or ex-
                warrants.


        5.1.3   Alternative adjustment
                If the Board of RTL and the Board of RTP agree that an adjustment in accordance
                with paragraph 5.1.1 or 5.1.2 would be inequitable as between the holders of RTL
                Ordinary Shares and the holders of RTP Ordinary Shares, then they may calculate
                the adjustment on some other basis which they agree to be appropriate. In these
                circumstances the calculation shall be referred to the auditors of RTL and the
                auditors of RTP for them jointly to certify that the adjustment so calculated means
                that the relevant offer does not materially disadvantage a holder of a RTL Ordinary
                Share in comparison with a holder of an RTP Ordinary Share and vice versa. In
                making such certification the auditors of RTL and the auditors of RTP shall act as
                experts and not as arbitrators and their certificate shall be final and binding on the
                parties and on all others affected thereby.


        5.1.4   Subdivisions and Consolidations of Shares
                If there shall be a consolidation or subdivision in relation to the Ordinary Shares of
                either RTL or RTP, the Equalisation Ratio shall be adjusted by multiplying the
                element of the Equalisation Ratio relating to the Ordinary Shares of the company
                undertaking the consolidation or subdivision by the following fraction:

                 X
                 Y

                where:

                X is the aggregate number of Ordinary Shares of such company in issue
                immediately before such consolidation or subdivision; and

                Y is the aggregate number of Ordinary Shares of such company in issue
                immediately after, and as a result of, such consolidation or subdivision.

                Such adjustment shall become effective immediately after the consolidation or
                subdivision, as the case may be, takes effect.


        5.1.5   Bonus Issues
                If either RTL or RTP shall issue any Ordinary Shares credited as fully paid to
                ordinary shareholders as a bonus issue including by way of capitalisation of profits
                or reserves (including any share premium account or capital redemption reserve)
                other than by way of a scrip dividend, the Equalisation Ratio shall be adjusted by
                multiplying the element of the Equalisation Ratio relating to the Ordinary Shares of
                the issuing company by the following fraction:

                 X
                 Y

                where:




AXXXXXXXX/2.1/09 Mar 2010
                                                 37
   Case 1:20-mc-00212-AJN Document 38-10 Filed 06/26/20 Page 40 of 40




                X is the aggregate number of Ordinary Shares of the issuing company in issue
                immediately before the issue; and

                Y is the aggregate number of Ordinary Shares of the issuing company in issue
                immediately after such issue.

                Such adjustment shall become effective from the time of issue of such Ordinary
                Shares.


        5.1.6   Definition
                (a)         For the purposes of this paragraph 5.1 “Current Market Price” means, in
                            respect of an Ordinary Share in RTL or RTP at a particular date, the
                            average value of one such Ordinary Share (being an Ordinary Share
                            carrying full entitlement to dividend) for or by reference to the period of 5
                            consecutive dealing days ending on such date determined on such basis
                            as the Board of RTP and the Board of RTL agree to be appropriate.

                (b)         For the purposes of the definition of “Y” in paragraph 5.1.2 the fair market
                            value of the portion of the rights attributable to one Ordinary Share shall be
                            calculated on a basis consistent with the calculation of the Current Market
                            Price in the definition of “X” in the same paragraph.


5.2     Certification
        The auditors for the time being of RTL and RTP shall jointly certify the arithmetical
        adjustment to be made to the Equalisation Ratio in the circumstances set out in paragraph
        5.1 and in any other circumstances where an adjustment is made to such Equalisation
        Ratio and any adjustments so certified shall, in the absence of manifest error, be final and
        binding on the parties and on all others affected thereby. RTL and RTP agree with each
        other to make and co-ordinate such public announcements as are appropriate in relation to
        any such adjustments, subject to any regulatory requirements.




AXXXXXXXX/2.1/09 Mar 2010
                                                     38
